Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered May 19, 1978, convicting him of murder in the second degree, robbery in the second degree and burglary in the second degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. After defendant was adjudicated competent to proceed to trial, further inquiry into his mental capacity to plead guilty was unnecessary (see People v Reason, 37 NY2d 351). While the court did not specifically question him about the insanity defense, it is clear that under the circumstances he was aware of and understood the defense. Cohalan, J. P., Margett, Martuscello and Gibbons, JJ., concur.